Pezman, J. Claimant, Evelyn M. Grablowski, has filed her complaint herein seeking to recover from William J. Scott, Treasurer of the State of Illinois, the sum of $1,260.00, constituting a security deposit as evidence of financial responsibility, which was made by Charles J. Grablowski on August 17, 1961 in accordance with Sec. 42-12 of the Motor Vehicle Law of the State of Illinois. Charles J. Grablowski died on May 30, 1963. Claimant is the sole and only heir, devisee, and legatee of the Estate of Charles J. Grablowski, deceased, and, as well, is the Executor of the Will of said decedent. On November 9, 1965, claimant sought to recover the security deposit from Paul Powell, Secretary of State, but was advised that said moneys had been paid over into the General Revenue Fund of the State Treasury on September 7, 1965, and that said £>tate agency was unable to refund the security deposit because of the transfer. A stipulation of facts was made and entered into by and between claimant and respondent, and filed with the Court of Claims on the 28th day of November, 1966. From the stipulation of facts by the parties, it appears: “That one, Charles J. Grablowski, deceased, husband of claimant herein, had deposited with the office of the Secretary of State of the State of Illinois, in accordance with Chap. 95%, Sec. 7-204, Ill. Rev. Stats. (1965), as amended, the sum of $1,260.00. “That Charles J. Grablowski died on May 30, 1963, and that claimant herein is the sole heir and legatee of the Estate of Charles J. Grablowski, deceased, as indicated by Court Order, issued in the Probate Court of Cook County, in Case No. 63P7520, Docket 657, page 622. “That on December 22, 1965, claimant was entitled to a refund of the sum of $1,260.00 (Ill. Rev. Stats., Chap. 95%, Sec. 7-503), and was so notified by the office of the Secretary of State of the State of Illinois. “That, as a result of the failure of claimant to file claim for refund, the funds were transferred to the General Revenue Fund on September 7, 1965. “That claimant continues to be the sole person interested in this claim, and that no assignment thereof has occurred. “That upon the foregoing agreed case filed herein, the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” Sec. 7-503 of Chap. 95%, Ill. Rev. Stats., provides that any person having a legal claim against a security deposit may enforce the same by appropriate proceedings in the Court of Claims of the State of Illinois. This Court is of the opinion that claimant has complied with the statute, and is justly entitled to a refund. Claimant is awarded the sum of $1,260.00.